EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with James A. Edward (Reg. No. 74,905) on September 27, 2021.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows: 
Referring to claim 1, line 9, replace “an auxiliary door” to “the auxiliary door” and at line 16 replace “detects the rotation” to “detects a rotation”.

Referring to claim 11, line 2, replace “an auxiliary door” to “auxiliary door” and at line 8 replace “detects the rotation” to “detects a rotation”.
 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This application claims foreign priority based on the application 202011008189 filed February 26, 2020 in India.  Receipt is acknowledged of papers submitted under 35 U.S.C 119(a) – (d), which papers have been placed of record in the file.  
  
Claims 1-20 are pending.

Allowable Subject Matter
 
Claims 1-20 are allowed.

Referring to claim 1, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations that a main locking device comprising: a communication module configured to receive state information, the communication module configured to transmit a notification based on the state information; an interior door handle comprising a rotation sensor, the rotation sensor configured to detect the rotation of the interior door handle, the rotation sensor communicatively connected with the communication module; and an auxiliary door comprising:
a state sensor configured to detect state information, the state information comprising at least one of: an opened state, a closed state, a locked state, and an unlocked state of the auxiliary door, the state sensor communicatively connected to transmit the state information to at least one of: the main locking device and a room management system; wherein the communication module 
The closest prior art of record Yurasits (US# 10,047,543) discloses a monitoring access includes an interior door handle and sensors to detect movement of the door handle, however, Yurasits did not explicitly disclose wherein the communication module transmits the notification when the rotation sensor detects the rotation of the interior door handle and the state information of the auxiliary door.

Independent claim 11 recites a method of sharing state information of an auxiliary door and also includes similar features to those of recited within independent claim 1; therefore, independent claim 11 is also allowed at least for the same reasons discussed above.

Claims 2-10 and 12-20 depend either directly or indirectly upon independent claims 1 and 11; therefore, these claims are also allowed by virtue of their dependencies.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/NAM V NGUYEN/
Primary Examiner, Art Unit 2684